62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Eustace C. MULLINS, Appellant,v.ANTI-DEFAMATION LEAGUE OF B'NAI B'RITH.
No. 94-7116.
United States Court of Appeals, District of Columbia Circuit.
Aug. 1, 1995.

Before:  Silberman, Sentelle, and Tatel, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's order filed May 24, 1994, be affirmed substantially for the reasons stated therein.  The district court properly held that most of Mullins' claims were time-barred and that the remainder failed to state a claim.  Furthermore, any error in denying the motion for leave to amend as moot was harmless, because the amended complaint does not state any timely claim.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.